Exhibit 10.1

AMENDMENT NO. 1 TO EQUITY DISTRIBUTION AGREEMENT

March 9, 2020

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

Ladies and Gentlemen:

This Amendment No. 1 to the Equity Distribution Agreement (this “Amendment”) is
entered into as of the date first written above by T2 Biosystems, Inc., a
Delaware corporation (the “Company”), and Canaccord Genuity LLC (“Canaccord”),
that are parties to that certain Equity Distribution Agreement, dated July 30,
2019 (the “Original Agreement”). All capitalized terms not defined herein shall
have the meanings ascribed to them in the Original Agreement. The parties,
intending to be legally bound, hereby amend the Original Agreement as follows:

1.    Section 1 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it will issue and sell through Canaccord, acting as sales agent, shares
of common stock, $0.001 par value per share (the “Common Shares”), of the
Company (the “Shares”) having an aggregate offering price of up to $65,000,000.
The Shares will be sold on the terms set forth herein at such times and in such
amounts as the Company and Canaccord shall agree from time to time. The issuance
and sale of the Placement Shares (as defined below) through Canaccord will be
effected pursuant to the Registration Statement (as defined in Section 6(a))
filed by the Company and declared effective by the United States Securities and
Exchange Commission (the “Commission”).

2.    In addition to the reimbursement of expenses set forth in Section 7(h)(ii)
of the Original Agreement, the Company shall reimburse Canaccord for all of its
reasonable and documented expenses, up to a maximum reimbursement of $25,000,
arising out of this Amendment (including travel and related expenses, the costs
of document preparation, production and distribution, third party research and
database services and the reasonable and documented fees and disbursements of
counsel to Canaccord) within ten (10) days of the presentation by Canaccord to
the Company of a reasonably detailed statement therefor.

3.    The Company represents and warrants to, and agrees with Canaccord that
this Amendment has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, except as rights to indemnification hereunder may be limited by
applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.



--------------------------------------------------------------------------------

4.    This Amendment together with the Original Agreement (including all
schedules and exhibits attached hereto and thereto and Placement Notices issued
pursuant hereto and thereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Amendment nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and Canaccord. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Amendment. All references in the Original Agreement
to the “Agreement” shall mean the Original Agreement as amended by this
Amendment; provided, however, that all references to “date of this Agreement” in
the Original Agreement shall continue to refer to the date of the Original
Agreement.

5.    Except as set forth in this Amendment, all the terms and provisions of the
Original Agreement shall continue in full force and effect.

6.    The Company shall file a Prospectus Supplement pursuant to 424(b) of the
Securities Act reflecting this Amendment within two (2) Business Days of the
date hereof.

7.    This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the principles of
conflicts of laws. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection with any transaction contemplated hereby, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

8.    The Company and Canaccord hereby irrevocably waive any right either may
have to a trial by jury in respect of any claim based upon or arising out of
this agreement or any transaction contemplated hereby.

9.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed Amendment by one party to the other
may be made by facsimile or email transmission.

[Remainder of Page Intentionally Blank]

 

2



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Canaccord, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Original
Agreement between the Company and Canaccord.

 

Very truly yours,

CANACCORD GENUITY LLC

By:  

/s/ Jennifer Pardi

Name:   Jennifer Pardi Title:   Sr. Managing Director

ACCEPTED as of the date

first-above written:

T2 BIOSYSTEMS, INC.

By:  

/s/ John J. Sperzel III

Name:   John J. Sperzel III Title:   Chief Executive Officer

 

3